DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/13/22
	Applicant’s amendment to claims 1, 2, 8, 13 and 14 is acknowledged.
	Claims 1-20 are pending and claims 18-20 are withdrawn.
Claims 1-17 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US Publication No. 2016/0148913 A1 (of record) in view of Periaman et al., US Publication No. 2008/0237310 A1 (of record), Nakagawa et al., US Publication No. 2018/0374788 A1 and Blodgett, US Publication No. 2002/0136054 A1 (of record).

Hwang teaches:
13. A semiconductor package comprising (see fig. 1A): 
	a package substrate (10); 
	a lower chip (20)  disposed on the package substrate and electrically connected to the package substrate through wire bonding (26); 
	an interposer (100) disposed on the lower chip and including a through via electrode (110) electrically connected (103/105) to the lower chip; and 
	an upper chip (122a) disposed on the interposer and electrically connected (115) to the through via electrode (110), 
	wherein the upper chip (122a) is electrically connected to the package substrate (10) through the interposer (100) and the lower chip (20), and 
	wherein the lower chip comprises: 
	first and second lower chip pads (e.g. there are 6 pads 24) spaced apart from each other on an upper surface of the lower chip (20)…; 
	wire bonding pads (22) bonded to the bonding wires (26) on the upper surface of the lower chip (20)… See Hwang at para. [0001] – [0075], figs. 1-10.

Regarding claim 13:
Hwang does not expressly teach:

wherein an electrical signal of the package substrate is transferred from the wire bonding pads to the second lower chip pad through the lower chip redistribution lines

In an analogous art, Periaman teaches:
	(see fig. 3A-3C) lower chip redistribution lines (210 adjacent 114) electrically connecting a second lower chip pad (e.g. there are a plurality of 210) to a wire bonding pad (114).  See Periaman at para. [0015] – [0018]; also see internal wirings and redistribution lines of chip in fig. 2, para. [0013] – [0014].

	One of ordinary skill in the art modifying the teachings of Hwang with Periaman to form a lower chip redistribution line between the second lower chip pad and the wire bonding pad would accomplish “wherein an electrical signal of the package substrate is transferred from the wire bonding pads to the second lower chip pad through the lower chip redistribution lines” because the lower chip redistribution line would form an electrical between Hwang’s second lower chip pad (e.g. there are 6 pads 24) and the wire bonding pad (22).

Further regarding claim 13:
Hwang does not expressly teach:
	first and second lower chip pads…electrically connected to each other via a function block inside the lower chip through internal wirings; 
	 …and the electrical signal is transferred from the second lower chip pad to the first lower chip pad via the function block, and 
	wherein the function block comprises input/output circuit blocks, an address and command block and a data transmission circuit block.

In an analogous art, Nakagawa teaches:
	(see fig. 21) first and second lower chip pads (e.g. there are a plurality of pads PD1, PD2, PD4, PD5, PD6)…electrically connected to each other via a function block inside (SIF1, SIF2) a lower chip (20) through internal wirings (e.g. internal wiring shown as lines vertical lines through PD1, PD2, PD4, PD5, PD6; horizontal lines between SIF1, SIF2; and Lvg2, para. [0058]); 
	 …and an electrical signal is transferred (e.g. through the internal wiring) from the second lower chip pad to the first lower chip pad (e.g. there are a plurality of pads PD1, PD2, PD4, PD5, PD6) via the function block (SIF1, SIF2), and 
	wherein the function block comprises input/output circuit blocks (SIF2, internal I/O interface circuit, para. [0312]),…and a data transmission circuit block (SIF1, external I/O interface circuit, para. [0057], para. [0311]).  See Nakagawa at para. [0217], also see para. [0074] – [0095], fig. 1. 

In an analogous art, Blodgett teaches:
	(see fig. 2) wherein the function block comprises input/output circuit blocks (e.g. Data I/O 204), an address and command block (e.g. Command and Address Decode 202) and a data transmission circuit block (e.g. Data Bus).  See Blodgett at para. [0027] – [0030].

Regarding claim 14:
Hwang further teaches (see fig. 1A) wherein the first lower chip pad (e.g. there are a plurality of 24) is connected (105) to the through via electrode (110).
Periaman further teaches:
	(see fig. 3A-3C) wherein the lower chip redistribution line (e.g. 210 adjacent 114) is disposed on the upper surface of the lower chip (104).

	Hwang further teaches:
15. The semiconductor package of claim 14, wherein the interposer comprises: 
	a lower chip connection pad (103) electrically connected (105) to the first lower chip pad (e.g. there are a plurality of 24) on a lower surface of the interposer; and 
	an upper chip connection pad (e.g. horizontal portion of 110) electrically connected to the upper chip (122a) on an upper surface of the interposer; 
	wherein the through via electrode (e.g. vertical portion of 110) electrically connects the lower chip connection pad (103) to the upper chip connection pad (e.g. horizontal portion of 110), para. [0034] – [0039].

	Regarding claim 16:	
	Hwang is silent regarding an upper chip pad above the bump (115).  However, forming an upper chip pad on the backside of the chip is obvious to one of ordinary skill in the art. 
	For example, Periaman, in fig. 2A-2B, shows the backside of chip (104) comprises metallization including a plurality of chip pads (210).  See Periaman at para. [0013] – [0014].
	One of ordinary skill in the art modifying the teachings of Hwang with Periaman to form  backside metallization including a plurality of pads would form “wherein the upper chip (122a in Hwang’s fig. 1A) comprises an upper chip pad (e.g. backside metallization including chips pads as taught by Periaman) connected to the upper chip connection pad (e.g. horizontal portion 110 in Hwang’s fig. 1A) on an upper surface of the upper chip that faces the interposer”, as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Periaman because internal wirings, redistribution lines and backside metallization enable para. [0022] disclosing “In some embodiments, one or more of die backside metallization (DBM), and/or through silicon vias may provide relatively direct (e.g., shorter) die to die or die to substrate communication (such as discussed with reference to FIGS. 1-4)…Also, die backside metal routing (e.g., layers 108) may provide an interconnection between die backside wire bond pads (e.g., pads 114) and silicon via (e.g., vias 112).”
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Nakagawa because the function blocks (e.g. input/output circuit blocks SIF2, data transmission blocks SIF2) enable communication between components of the semiconductor package (e.g. serial and parallel communication and conversion between them).  See Nakagawa at para. [0058] – [0063], 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Blodgett because memory chips comprise input/output clocks, address and command blocks, data transmission blocks and memory cell cores to enable storing and retrieving data.  See Blodgett at para. [0006], [0009].


	Claims 1-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US Publication No. 2016/0148913 A1 (of record) in view of Periaman et al., US Publication No. 2008/0237310 A1 (of record),  Nakagawa et al., US Publication No. 2018/0374788 A1 and Blodgett, US Publication No. 2002/0136054 A1 (of record).

Regarding claim 1:


	Regarding claim 2:
	Hwang is silent regarding upper chip pads above the bump (115).  However, forming upper chip pads on the backside of the chip is obvious to one of ordinary skill in the art. 
	Periaman, in fig. 2A-2B, shows the backside of chip (104) comprises metallization including a plurality of chip pads (210).  See Periaman at para. [0013] – [0014].  
	Periaman’s fig. 2B is an enlarged view of region 202 in fig. 2A.  In fig. 2B, the backside of chip (104) has at least 9 upper chip pads (210).

	One of ordinary skill in the art modifying the teachings of Hwang with Periaman to form  backside metallization including a plurality of chips pads would form:

2. The semiconductor package of claim 1, wherein the upper chip comprises (see Hwang’s fig. 1A): 
	a first upper chip pad (e.g. backside metallization including plurality of chip pads as taught by Periaman) disposed on an upper surface of the upper chip (122a) facing the interposer (100); and a
	 second upper chip pad (e.g. backside metallization including plurality of chip pads as taught by Periaman) spaced apart from the first upper chip pad in a lateral direction on the upper surface, 
	wherein the first upper chip pad (e.g. 112a; or upper chip pad such as backside metallization including plurality of chip pads as taught by Periaman) is connected to the upper chip connection pad (e.g. horizontal portion of 110), and the second upper chip pad is not electrically connected with the interposer (e.g. Obvious to one of ordinary skill in the art that a 

	Regarding claim 3:
	One of ordinary skill in the art modifying the teachings of Hwang with Periaman would form:

3. The semiconductor package of claim 2, further comprising (see Hwang’s fig. 1A): 
	a first bump (105) disposed between the first lower chip pad (24) and the lower chip connection pad (103); and 
	a second bump (115) disposed between the first upper chip pad (e.g. backside metallization including plurality of chip pads as taught by Periaman in claim 2) and the upper chip connection pad (e.g. horizontal portion of 110).

	Hwang further teaches:	
4, The semiconductor package of claim 1, (see fig. 1A) wherein the lower chip (20) is directly and electrically connected (26) to the package substrate (10), and 
	wherein the upper chip (112a) is electrically connected to the package substrate (10) through the interposer and (100) the lower chip (20), para. [0034] – [0039].

	Hwang further teaches:	
5. The semiconductor package of claim 1, (see fig. 1A) wherein the lower chip (20) comprises a pair of the first lower chip pads (e.g. there are 6 pads 24), a pair of the second lower chip pads para. [0034] – [0039].

	Regarding claim 6:
	Nakagawa further teaches a chip (20, 30) comprises first and second input/output circuit blocks (SIF2, internal I/O interface circuit, para. [0312]) and a data transmission blocks (SIF1, external I/O interface circuit, para. [0057], para. [0311])..
	Blodgett further teaches (see fig. 2) a chip comprises first and second input/output blocks (e.g. Data I/O 204), address and command blocks (e.g. Command and Address Decode 202), data transmission blocks (e.g. Data Bus), and memory cell cores (e.g. Memory Array 206).  See Blodgett at para. [0027] – [0030].

	One of ordinary skill in the art modifying the teachings of Hwang and Periaman with Blodgett to form the lower and upper chips as memory chips would form:

6. The semiconductor package of claim 5, (see Hwang’s fig. 1A) wherein the lower chip (20) comprises: 
	first and second input/output circuit blocks (e.g. Data I/O 204 as taught by Blodgett) respectively connected to the pair of the second lower chip pads (24); 
	a first address and command block (e.g. Command and Address Decode 202 as taught by Blodgett) connected to the first input/output circuit block; 
	a first data transmission circuit block (e.g. Data Bus as taught by Blodgett) connected to the second input/output circuit block; and 
	a first memory cell core block (e.g. Memory Array 206 as taught by Blodgett) connected to the first address and command block and the first data transmission circuit block, and 
	wherein the upper chip (122A) comprises: 

	a second memory cell core block (e.g. Memory Array 206 as taught by Blodgett) connected to the second address and command block and the second data transmission circuit block.

	Regarding claim 7:
	One of ordinary skill in the art modifying the teachings of Hwang and Periaman with Blodgett to form the lower and upper chips as memory chips would form:

7. The semiconductor package of claim 6 (see Hwang’s fig. 1A), 
	wherein the first and second input/output circuit blocks (e.g. . Data I/O 204 as taught by Blodgett) receive electric signals of the package substrate (10), respectively, transmitted through the bonding wires (26), the wire bonding pads (20), the lower chip redistribution lines (e.g. redistribution lines as taught by Periaman in claim 14 above), and the second lower chip pads (24); 
	the first and second input/output circuit blocks (e.g. . Data I/O 204 as taught by Blodgett)  transmit the received electric signals to the first address and command block (e.g. Command and Address Decode 202 as taught by Blodgett) and the first data transmission circuit blocks (e.g. Data Bus as taught by Blodgett), respectively, using internal wirings of the lower chip; 
	the first address and command block (e.g. Command and Address Decode 202 as taught by Blodgett) and the first data transmission circuit block (e.g. Data Bus as taught by Blodgett) receive the transmitted electric signals, respectively; and 


	Hwang further teaches:	
10. The semiconductor package of claim 1, (see fig. 1A) wherein the upper chip connection pads (e.g. horizontal portion of 110) and the lower chip connection pads (103) are each disposed in a pair symmetrical with respect to a central axis of the interposer (100), para. [0034] – [0039].

	Hwang further teaches:	
11. The semiconductor package of claim 10, wherein the interposer (100) comprises an upper left pad and an upper right pad (e.g. upper left and right pads such as horizontal portion of 110 at middle of interposer) that are symmetrical with respect to the central axis of the interposer, and comprises a lower left pad disposed to overlap the upper left pad and a lower right pad disposed to overlap the upper right pad (e.g. lower left and right pads such as 103 at middle of interposer), as the lower chip connection pads, and 
	wherein the upper left pad (e.g. horizontal portion 110) is electrically connected to the lower right pad (e.g. 103) through a first through via electrode (e.g. vertical portion of 110), and the upper right pad (e.g. horizontal portion 110)  is electrically connected to the lower left pad (e.g. 103). through a second through via electrode (110), para. [0034] – [0039].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Periaman because internal wirings, redistribution lines and backside metallization enable re-para. [0022] disclosing “In some embodiments, one or more of die backside metallization (DBM), and/or through silicon vias may provide relatively direct (e.g., shorter) die to die or die to substrate communication (such as discussed with reference to FIGS. 1-4)…Also, die backside metal routing (e.g., layers 108) may provide an interconnection between die backside wire bond pads (e.g., pads 114) and silicon via (e.g., vias 112).”
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Nakagawa because the function blocks (e.g. input/output circuit blocks SIF2, data transmission blocks SIF2) enable communication between components of the semiconductor package (e.g. serial and parallel communication and conversion between them).  See Nakagawa at para. [0058] – [0063], 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Blodgett because memory chips comprise input/output clocks, address and command blocks, data transmission blocks and memory cell cores to enable storing and retrieving data.  See Blodgett at para. [0006], [0009].


	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Periaman, Nakagawa and Blodgett, as applied to claim 1 above, and further in view of Sekine et al., US Publication No. 2009/0084588 A1 (of record).

	Regarding claim 8:
	Hwang, Periaman, Nakagawa and Blodgett teach all the limitations of claims 1 and 5-7 above, but are silent regarding the transmission of electric signals using an interposer.
para. [0099] – [0109]. 
	Based on the teachings of Sekine, one of ordinary skill in the art would recognize that in Hwang the electric signals are transmitted from the lower chip to the interposer to the upper chip or specifically:

8. The semiconductor package of claim 7 (see Hwang’s fig. 1A), 
	wherein the interposer (100) receives some of the electric signals of the package substrate (10) through the first lower chip pads (24); 
	the interposer (100) transmits the received electric signals to the first upper chip pads (e.g. upper chip pads as taught by Periaman in claim 2 above) of the upper chip (122a) using the internal wirings of the interposer; 
	the second address and command block (e.g. Command and Address Decode 202 as taught by Blodgett) and the second data transmission circuit block (e.g. Data Bus as taught by Blodgett) receive the electric signals, respectively, transmitted to the first upper chip pads using the internal wirings of the upper chip; and 
	the second address and command block (e.g. Command and Address Decode 202 as taught by Blodgett) and the second data transmission circuit block (e.g. Data Bus as taught by Blodgett) transmit the received electric signals to the second memory cell core block e.g. Memory Array 206 as taught by Blodgett)  of the upper chip, respectively.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Sekine because “In addition, the second interposer InT2 disposed between the first and second para. [0105].


	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Periaman, Nakagawa and Blodgett, as applied to claim 1 above, and further in view of Lynne et al., US Publication No. 2014/0159247 A1 (of record).

	Regarding claim 9:
	Hwang, Periaman, Nakagawa and Blodgett teach all the limitations of claim 1 above, and Hwang further teaches (see fig. 1A) wherein edge portions of the interposer (100) are disposed at positions recessed in a lateral direction from edge portions of the lower chip (20).
	Hwang does not expressly teach wherein edge portions of the interposer are disposed at positions recessed in a lateral direction from edge portions of the upper chip.
	In an analogous art, Lynne, in fig. 1, teaches wherein edge portions of an interposer (120) are disposed at positions recessed in a lateral direction from edge portions of an upper chip (150).  See Lynne at para. [0016] – [0017].
	Furthermore, the limitations of claim 9 can be arrived at by changing the size of the interposer (e.g. making the interposer smaller in width).  A change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Lynne because by making the interposer recessed in a lateral direction from edge portions of the chip (e.g. making the interposer smaller in width) allows for additional chips to be mounted para. [0016].


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Periaman, Nakagawa and Blodgett, as applied to claim 1 above, and further in view of Semmelmeyer et al., US Publication No. 2013/0187292 A1 (of record).

	Regarding claim 12:
	Hwang, Periaman, Nakagawa and Blodgett teach all the limitations of claim 1 above, and Hwang further teaches four through via electrodes (110) in fig. 1A.
	Hwang is silent the interposer comprises redistribution lines disposed on the upper surface of the interposer and electrically connecting the upper pads to the through via electrode.
	In an analogous art, Semmelmeyer, in fig. 1A, teaches an interposer (18) that comprises redistribution lines (38) disposed on the upper surface of the interposer and electrically connecting the upper pads (e.g. directly below 22) to the through via electrode (34).  See Semmelmeyer at para. [0023] – [0025].
	Since Hwang teaches four through via electrodes and Semmelmeyer teaches at least four through via electrodes in fig. 1A, one of ordinary skill in the art modifying the teachings of Hwang with Semmelmeyer to form redistribution lines in the interposer would arrive at the limitation “wherein the interposer comprises: 
	a first interposer redistribution line disposed on the upper surface of the interposer and electrically connecting the upper left pad to the first through via electrode; 
	a second interposer redistribution line disposed on the upper surface of the interposer and electrically connecting the upper right pad to the second through via electrode; 

	a fourth interposer redistribution line disposed on the lower surface of the interposer and electrically connecting the lower left pad to the second through via electrode.”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Semmelmeyer because redistribution lines enable re-routing and/or external connections for chip to interposer communication.  Also see Semmelmeyer at para. [0024] disclosing an interposer with TSVs may include first side interconnect components 38, which include any number of metallization layers and vias in any number of dielectric layers, and second side interconnect components 40, which also include any number of metallization layers and vias in any number of dielectric layers. 


	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Periaman, Nakagawa and Blodgett, as applied to claim 13 above, and further in view of Lynne (of record).

	Regarding claim 17:
	Hwang, Periaman, Nakagawa, Blodgett, and Lynne teach the limitations as applied to claim 9 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hwang with the teachings of Lynne because by making the interposer recessed in a lateral direction from edge portions of para. [0016].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022